Citation Nr: 1145929	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  06-17 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from July 1973 to May 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A hearing before the undersigned Acting Veterans Law Judge was held via video in January 2011.  The hearing transcript has been associated with the claims file.

The issue of entitlement to service connection for headaches, to include as secondary to the cervical spine disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2012, VA obtained new evidence from the Veteran, specifically VA treatment records, which is pertinent to the matter on appeal.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  In this case, the Veteran has indicated that he wants the matter remanded to the AOJ for review.  Consequently, the claims must be remanded, and while on remand, the AOJ must review this evidence and, if the claims remain denied, include such evidence in a supplemental statement of the case.   

Additionally, because the matter is already being remanded, all outstanding VA treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, particularly those dating after February 12, 2010.  Ask the Veteran about the existence of any non-VA treatment records.  Request any reported records.  

2.  Thereafter, readjudicate the issues on appeal with consideration of the additional evidence received since the most recent SSOC.  If the benefits sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



